                         UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

 UNITED STATES OF AMERICA                      )       DOCKET NO. 5:20CR88-KDB
                                               )
                        v.                     )
                                               )
 MICHAEL SCOTT HOOVER                          )
                                               )

        GOVERNMENT’S NOTICE OF INTENT TO ADMIT EVIDENCE PURSUANT
               TO FEDERAL RULES OF EVIDENCE 404(b) AND 414

         Pursuant to Federal Rules of Evidence 414 and 404(b), the United States of America, by

 and through William T. Stetzer, Acting United States Attorney for the Western District of

 North Carolina, hereby gives notice of its intent to introduce at trial evidence of Defendant's

 commission of other acts, and in particular evidence of Defendant’s commission of other

 offenses involving the sexual abuse of the victims and other minors, as well as other visual

 depictions of the victims and evidence from his iPhone.

                      FACTUAL AND PROCEDURAL BACKGROUND

   I.      CONDUCT LEADING TO THE FEDERAL INDICTMENT

        Defendant was arrested on August 15, 2019 for eight counts of Felony Indecent Liberties

with a Minor, in violation of N.C. Gen Stat. § 14-202.1. After Defendant’s arrest, his employer,

Wells Fargo initiated an internal investigation. As part of the investigation, they collected

Defendant’s work phone, an iPhone 7 Plus, from his wife on or around August 22, 2019. As part

of the investigation, an employee at Wells Fargo reviewed its contents. The examiner found a

video of a minor masturbating in a “Calculator+” application on the phone. The examiner, a

former Internet Crimes Against Children Task Force member, stopped the review and turned the

                                                   1


        Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 1 of 18
phone over to law enforcement in Wilkes County. An agent with the North Carolina State Bureau

of Investigation applied for a search warrant for the phone. It was executed on August 29, 2019.

       The special agent reviewed the data/contents and located two videos that depicted a minor

male, Minor Victim 1, lying on a couch and masturbating. The videos were created on June 19,

2018 with an iPhone 7 Plus. These videos had been saved to another application in the phone, and

then deleted at some point. There were also multiple still images of Minor Victim 1

masturbating, or of his penis. These videos and images were created in Defendant’s residence.

The victim was unaware that he was being recorded, or that the visual depictions were produced.

       In addition to the visual depictions of Minor Victim 1, there were also visual depictions of

a second minor male, Minor Victim 2, engaging in sexually explicit conduct on Defendant’s

iPhone. There were two copies of the same video, stored in two separate places on the iPhone.

Each video depicted Minor Victim 2 masturbating while standing in the woods. The video was

captured in slow motion. There were also three still images of the minor masturbating in the

woods. All these visual depictions had been created on August 4, 2019 with an iPhone 7 Plus.

Minor Victim 2 was interviewed. He said that he was hiking with Defendant when Defendant

asked him if he needed to use the restroom. Minor Victim 2 did. When he was finished,

Defendant came over to Minor Victim 2 and began to play with the minor’s penis. Defendant then

sucked Minor Victim 2’s penis. Defendant placed Minor Victim 2’s hand on Minor Victim 2’s

penis and told him to stroke it. Minor Victim 2 noticed that Defendant had his phone at the time,

and that Defendant had recorded it .

        On September 16, 2020, the grand jury for the Western District of North Carolina

 returned a Bill of Indictment, charging Defendant with three violations. Count One charges

 Defendant with sexual exploitation of a minor, specifically, Minor Victim 1, in violation of 18


                                                 2


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 2 of 18
    U.S.C. § 2251. Count Two charges Defendant with sexual exploitation of a minor, specifically,

    Minor Victim 2, in violation of 18 U.S.C. § 2251. Count Three charges Defendant with

    possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

      II.      OTHER CONDUCT

            A. Evidence located on Defendant’s iPhone

            In addition to visual depictions of Minor Victim 1 and Minor Victim 2 described above,

the forensic examiner located other evidence pertinent to the investigation during his review of

Defendant’s iPhone. Defendant’s phone also contained other images and videos of Minor Victim

1. There were videos created on September 22, 2018. There is a short video showing Defendant

and Minor Victim 1. There is also a video of the victim in a hammock in the woods. Most of his

body is hidden from view, but he is masturbating. He was also unaware that he was being

recorded. Other still shots show the victim, nude, walking away in the woods. According to

Minor Victim 1, he would go hiking and camping with Defendant, along with some other people.

There also is another image, taken at another time, that shows Minor Victim 1 lying on his side.

The picture depicts him from his stomach to his mid-thigh area. He is only wearing underwear.

Again, he did not know that the picture was taken.

            The iPhone also contains other relevant information including web history showing

searches for “nambla”1, “selfies boy masterbating,” and “selfies boy oh boy.”

            B. Other Uncharged Conduct related to Minor Victim 1

            According to Minor Victim 1, he saw Defendant on a regular basis from the time he was

about 14 or 15 years old. One of the first times he remembered Defendant behaving inappropriate,

Minor Victim 1 and Defendant were in a truck together. Defendant put his hand on Minor Victim


1
    NAMBLA is short for an organization called the North American Man/Boy Love Association.
                                                        3


            Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 3 of 18
1’s inner thigh, near his crotch. Minor Victim 1 told him to stop and Defendant did. At some

point, Defendant start providing alcohol to Minor Victim 1, including beer and liquor and on one

occasion, he offered Minor Victim 1 marijuana.

           Defendant would repeatedly try to engage Minor Victim 1 in conversations about

masturbation. He would also show Minor Victim 1 pornography. Defendant tried to get Minor

Victim 1 to masturbate in front of him. Defendant would claim he see Minor Victim 1

masturbating and make comments about it. Minor Victim 1 remembers Defendant trying to look

at him in the shower as well.

           C. Uncharged Conduct related to Minor Victim 2

           In addition to the videos located on the iPhone, Minor Victim 2 has disclosed several other

disturbing incidents with Defendant. In one incident, Minor Victim 2 was sleeping over at

Defendant’s home. He woke up to Defendant pulling Minor Victim 2’s pants down and playing

with his genitals. Defendant also put Minor Victim 2’s hand into Defendant’s pants and made the

minor touch Defendant’s penis. This occurred approximately in 2017.

           On another occasion, Defendant and Minor Victim 2 were outside together at his home.

Defendant told Minor Victim 2 to pull his pants down, but Minor Victim 2 said he did not like

that. Defendant indicated that he did not care and then touched Minor Victim 2’s penis with his

hand, then put his penis in Defendant’s mouth. A similar incident happened another time as well.

These assaults occurred in 2019.

           D. Other Victims2

           Multiple other males have come forward to say that Defendant committed similar acts with

them when they were minors. In fact, the state investigation into the other victims led to


2
    Written reports and recordings of interviews with these victims have been provided to counsel for Defendant.
                                                            4


           Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 4 of 18
Defendant’s arrest, which caused Wells Fargo to collect his phone and the eventual discovery of

the pornographic depictions of Minor Victim 1 and Minor Victim 2.

       Initially, three minor males, Minor Victim 3, Minor Victim 4, and Minor Victim 5 came

forward to law enforcement. Minor Victim 3 told law enforcement that he was at Defendant’s

home when he was 15 years old. Defendant began massaging him and then played a game of

“chicken” where Defendant moved his hands up Minor Victim 3’s leg, asking if he was chicken.

Defendant put his hand under the shorts and underwear of Minor Victim 3 and held the minor’s

penis for approximately two minutes. Unfortunately, this was not the only time Defendant

touched Minor Victim 3. Defendant touched Minor Victim 3’s penis on other occasions, both

under and over the victim’s shorts. Sometimes they were in Defendant house and sometimes they

were in his car. These incidents occurred in 2017 and 2018.

       Minor Victim 4 disclosed a similar incident. He told law enforcement that he was in a

truck with Defendant and Defendant’s daughter. The daughter was asleep in the back seat.

Defendant put his hand on Minor Victim 4’s leg. Minor Victim 4 pushed Defendant’s hand away

but Defendant put his hand back on Minor Victim 4’s leg. He put his hand on the minor’s upper

thigh, and then Minor Victim 4’s penis “real fast.” Minor Victim 4 stated that on another

occasion, Defendant was supposed to stretch/pop Minor Victim 4’s back by standing behind him,

wrapping his arms around Minor Victim 4’s chest and lifting him. Instead of wrapping his arms

around Minor Victim 4’s chest, Defendant stuck his hands down Minor Victim 4’s pants and

touched his penis. These incidents occurred in 2018-2019.

       Minor Victim 5 also reported illegal contact by Defendant. Minor Victim 5 disclosed that

Defendant tried to touch Minor Victim 5’s penis when Minor Victim 5 was at Defendant’s home,

and did touch his penis over his clothes on multiple occasions. Minor Victim 5 also reported


                                                5


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 5 of 18
seeing Defendant try to touch another minor male’s crotch. Furthermore, he told law enforcement

that Defendant exposed his penis to Minor Victim 5 and his friend while they were at Defendant’s

home.

        Defendant was arrested by state authorities for offenses involving Minor Victims 3, 4, and

5. The local media reported the arrests, which prompted another victim to come forward. Another

concerned citizen also reported another potential victim to law enforcement. Additional

interviews were conducted.

        Minor Victim 6 told law enforcement that Defendant began sexually abusing him when

Minor Victim 6 was between the ages of four and seven and it continued for several years.

According to Minor Victim 6, the molestation would occur in Defendant’s living room and while

camping outdoors. Defendant and Minor Victim 6 were in the living room of Defendant’s home

and Defendant wanted to “teach” the minor about masturbation. Defendant touched Minor Victim

6’s penis and had Minor Victim 6 touch his own penis. Minor Victim 6 stated that Defendant

made him perform oral sex on Defendant and that Defendant performed oral sex on him. While

camping, Defendant put Minor Victim 6’s hand on Defendant’s penis.

        Minor Victim 7 was a friend of Minor Victim 6. He went on a camping trip with

Defendant and Minor Victim 6 in November 2017. They had all slept in the same tent. During

the night, Minor Victim 7 woke up with Defendant on top of him. Defendant was trying to get his

hand into Minor Victim 7’s pants to touch his penis. Minor Victim 7 was able to grab Defendant’s

hand while using his other hand to cover his penis. He said Defendant continued to use his other

hand to try to get into Minor Victim 7’s pants. Defendant stated that he wanted to perform oral

sex on Minor Victim 7. Minor Victim 7 was able to stop Defendant, who then left the tent.

        Minor Victim 8 learned about Defendant’s arrest and contacted law enforcement. He told


                                                 6


        Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 6 of 18
law enforcement that he was in a Boy Scout troop that Defendant was involved with back in late

2008-2010. On multiple occasions, Defendant put his hand in Minor Victim 8’s pants and felt the

minor’s genitals. Many of these assaults occurred in Defendant’s home but one occurred on an

overnight trip to a museum. Defendant also tried to perform oral sex on Minor Victim 8 while

Minor Victim 8 was at Defendant’s home.


                                           ARGUMENT

         I. SOME OF THE EVIDENCE IS ADMISSIBLE BECAUSE IT IS INTRINSIC
            TO THE CHARGED CRIMES.

       The government submits that all of the evidence referenced in this document involving

Minor Victim 1 and Minor Victim 2, and the evidence located on his iPhone is proof of

Defendant’s involvement in the charged conduct, provides background and context to the crimes

charged in the indictment, and will serve to complete the story for the jury. The Fourth Circuit

has held that “acts intrinsic to the alleged crime do not fall under Rule 404(b)’s limitations on

admissible evidence.” United States v. Chin, 83 F.3d 83, 87 (4th Cir. 1996). “Evidence of

uncharged conduct is not ‘other crimes’ evidence subject to Rule 404 if the uncharged conduct

‘arose out of the same series of transactions as the charged offense, of if [evidence of the

uncharged conduct] is necessary to complete the story of the crime on trial.” United States v.

Siegal, 536 F.3d 306, 316 (4th Cir. 2008)(quoting United States v. Kennedy, 32 F.3d 876, 885 (4th

Cir. 1994)). In a situation where evidence is presented that arose out of the same series of

transactions as the charged offense or that are necessary to complete story of the charged crime, a

Rule 404(b) analysis is not necessary but such evidence is still subject to a Federal Rule of

Evidence 403 balancing test. See United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996).

       Evidence relevant to Defendant’s relationship with the victims and his prurient interest in


                                                  7


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 7 of 18
minor males, including evidence of his cultivation of a relationship with the victims between 2016

and August 2019, to include all videos and photographs that the defendant took or possessed of

the victims, is res gestae evidence. The evidence involves the same victims and is part of the same

course of conduct that led to the production of the child pornography. Many of the acts took place

in the same locations as the charged offenses. Finally, with regard to the uncharged images and

videos and other iPhone evidence, they were located on the same iPhone along with the charged

images and videos.

       The aforementioned evidence demonstrates Defendant’s involvement in the charged

conduct, provides background and context to the crimes charged in the Indictment, forms an

integral and natural part of the account of the offenses, and completes the narrative of the crime.

The nature of Defendant’s relationship with the victim and his cultivation of the relationship are

inextricably intertwined. Introduction of this evidence is necessary to provide the jury with a

complete and truthful account of the crimes on trial. Insofar as such evidence is inextricably

intertwined with the crimes charged, it is direct evidence of the charged crime and does not

implicate Rule 404(b).

         II. EVIDENCE OF DEFENDANT’S PRODUCTION AND POSSESSION OF
             CHILD PORNOGRAPHY, AND HIS OTHER ACTS WITH MINOR VICTIM
             2, MINOR VICTIM 4, AND MINOR VICTIM 6 ARE ADMISSIBLE UNDER
             FED. R. EVID. 414.

       Rule 414(a) provides that “[i]n a criminal case in which a defendant is accused of child

molestation, the court may admit evidence that the defendant committed any other child

molestation. The evidence may be considered on any matter to which it is relevant.” Fed. R. Evid.

414(a). Pursuant to Rule 414(d)(2)(C) & (D), “child molestation” includes a crime under state law

involving contact between any part of the defendant's body and a child's genitals and anus, or

contact between any part of a child’s body and the defendant’s genitals or anus. A child for these

                                                  8


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 8 of 18
sections must be under the age of 14. Fed. R. Evid. 414(d)(1). It also includes “any conduct

prohibited by 18 U.S.C. chapter 110.” Fed. R. Evid. 414(d)(2)(B).

       Evidence is admissible under Federal Rule of Evidence 414 if (1) the defendant is accused

of an offense of child molestation; (2) the evidence proffered pertains to the defendant’s

commission of another act of child molestation; and (3) the evidence is relevant. United States v.

Stamper, 106 Fed. Appx. 833, 835 (4th Cir. 2004). In addition, the probative value of the

evidence must not be substantially outweighed by the risk of undue prejudice, confusion, or undue

delay. Id. Unlike Fed. R. Evid. 404(b), Rule 414 allows the admission of evidence for the

purpose of establishing propensity to commit other sexual offenses United States v. Kelly, 510

F.3d 433, 437 (4th Cir. 2007).

       A. The Defendant is Accused of An Offense of Child Molestation

        As stated above, child molestation includes any conduct prohibited by 18 U.S.C. Chapter

 110. Fed. R. Evid. 414(d)(2)(B). In this case, Defendant is charged with two counts of sexual

 exploitation of a minor in violation of 18 U.S.C. § 2251 and knowingly possessing, or accessing

 with intent to view, child pornography under 18 U.S.C. § 2252A. Both crimes are contained in

 Chapter 110 of Title 18 of the U.S. Code. See 18 U.S.C. §§ 2251 and 2252A. Thus, the

 Defendant is accused of an offense of child molestation.

        B. Evidence of Defendant’s Other Acts Pertains to the Defendant’s Commission of
        Another Child Molestation

       All the visual depictions of a minor engaged in sexually explicit conduct located on

 Defendant’s iPhone are charged in the Bill of Indictment, and therefore, admissible. However,

 the government also intends to offer these images and videos pursuant to Fed. R. Crim. Evid. 414.

 As explained above, they clearly are acts of “child molestation” because it is conduct prohibited

 by chapter 110 of Title 18.

                                                  9


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 9 of 18
        The government also intends to introduce testimony about Defendant engaging in acts of

 child molestation with Minor Victim 23, Minor Victim 4, and Minor Victim 6, as described

 above. This contact occurred when the victims were under the age 14 and involved the type of

 contact listed in Rule 414. Thus, this evidence of Defendant’s other acts also pertains to his

 commission of another child molestation under Fed. R. Evid. 414.

          C. Evidence of Defendant’s Production and Possession of Child Pornography and
          Sexual Contact of Minors is Relevant

          Evidence is relevant if it has any tendency to make a fact of consequence more or less

 probable than it would be without the evidence. Fed. R. Evid. 401. Rule 414 reflects Congress’s

 view that propensity evidence of other sexual offenses is usually relevant and probative. Kelly,

 510 F.3d at 437. Here, Defendant’s other acts make it more probable that he not only has a

 sexual interest in children, specifically, minor males, but also has a propensity to produce and

 possess child pornography of minor males masturbating, and, thus, knowingly did so in the

 instant case. See, Kelly, 510 F.3d at 437-38 (upholding admission of prior conviction for

 attempted rape of a twelve-year-old child in prosecution for traveling in interstate commerce to

 engage in illicit sexual conduct with a twelve-year-old as probative of defendant’s propensity to

 molest young children). The Eleventh Circuit has similarly stated that “in prosecutions for

 possessing or receiving child pornography evidence that a defendant has engaged in child

 molestation in the past is admissible as evidence that he is more likely to have committed the

 offense charged.” United States v. Carino, 368 Fed.Appx. 929, 929-930 (11th Cir. Mar. 11,

 2010).

          The evidence is also relevant in that it goes to Defendant’s knowledge and intent as



3
  The government believes that the evidence of crimes involving Minor Victim 2 is intrinsic to the production of the
sexually explicit videos of Minor Victim 2, as noted above. However, it is also admissible under Fed. R. Evid. 414.
                                                         10


       Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 10 of 18
further described below.

       D. The Probative Value of the Evidence is Not Substantially Outweighed by Any
          Prejudice, Confusion, or Undue Delay

       Evidence admitted under Rule 414 is subject to Rule 403’s balancing test. Kelly, 510

F.3d at 437. Thus, the probative value of the evidence must not be substantially outweighed by

the danger of unfair prejudice to the defendant. Id. In applying the Rule 403 balancing test to

prior offenses under Rule 414, the court should consider factors including but not limited to: (1)

the similarity between the previous offense and the charged crime, (2) the temporal proximity

between the two crimes, (3) the frequency of the prior acts, (4) the presence or absence of any

intervening acts, and (5) the reliability of the evidence of the past offense. Id. at 437-38.

       The other acts of child molestation and the charged crime in this case are very similar.

Some of the acts involve the sexual exploitation of children and are even violations of the exact

same federal statutes. The images and videos were taken a little over a year apart. Furthermore,

the images and videos were stored together on the same iPhone. The other evidence, involving

the sexual contact with Minor Victim 2, Minor Victim 4, and Minor Victim 6 is similar in that it

involved young minor males, frequent conversations about masturbation, occurred in the home

and/or in the woods, and to victims close to Defendant.

       These acts are much more similar to each other than those that were upheld as

admissible in United States v Mason. 532 F. App'x 432 (4th Cir. 2013) cert. denied, 134 S. Ct.

659, 187 L. Ed. 2d 436 (U.S. 2013)(unpublished). In Mason, the defendant was charged with

transportation, receipt, and possession of child pornography. The Fourth Circuit upheld the

admission of evidence showing that the defendant had repeatedly sexually molested two boys

age 9 and 11 under Rules 414 and 403. Id. The Fourth Circuit stated that these acts were

similar in that they both involved the exploitation of children. Id.

                                                 11


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 11 of 18
       In Kelly, the court found that the similarity between the prior conviction and the charged

offense was striking where the prior conviction was for attempted rape of a twelve-year-old

child and the charged offense was for traveling in interstate commerce to engage in illicit sexual

conduct with a twelve-year-old. 510 F.3d at 437. Like the evidence in Kelly, the evidence that

the government plans to introduce almost parallels the charged offenses in the type of victim he

selected and the sexual contact he caused.

       Next, the temporal proximity between the two crimes, the frequency of the prior acts and

the presence of intervening acts also support the admission of the evidence. In this case, the

other acts with Minor Victim 2 occurred contemporaneously or shortly before the charged

offenses. The acts with Minor Victim 4 and Minor Victim 6 are a little older. The Fourth

Circuit has upheld the admission of much older evidence. See, Kelly, Id. (noting that the fact

that the prior conviction was twenty-two years prior to the crimes charged did not alone render

the conviction inadmissible given the similarity in the offenses); United States v. Mason, 532 F.

App'x 432 (4th Cir. 2013)(unpublished) (upholding the admission of prior child molestation acts

that occurred 12 years prior to the instant offense); United States v. Rice, 347 Fed. Appx. 904

(2009)(unpublished) (affirming the admission of child molestation activity that occurred between

ten and eighteen years prior to the instant offense). There are no intervening events. These

factors, coupled with the similarity between the acts, clearly support the admission of the

evidence.

       Finally, the evidence that the government seeks to admit is very reliable. First, the

images and videos depict the victims who will be testifying and subject to cross-examination.

The actual images and videos were recovered from Defendant’s iPhone. A forensic copy of the

iPhone (and the images and videos) has been made available to counsel for Defendant prior to


                                                12


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 12 of 18
the trial. Each of the witnesses were interviewed. Their recorded interviews have been

provided to Defendant.

         Propensity evidence “has indisputable probative value.” United States v. Guardia, 135

F.3d 1326, 1131 (10th Cir. 1998). Any prejudice in admitting evidence of Defendant’s other

acts is due to its high probative value. But that does not mean it is unfairly prejudicial. See

Kelly, 510 F.3d at 438 (holding that admission of a prior conviction for attempted rape of a

twelve-year-old child in prosecution for traveling in interstate commerce to engage in illicit

sexual conduct with a twelve-year-old was not unfairly prejudicial merely because it tended to

prove defendant’s propensity to molest young children); Rice, 347 Fed. Appx 904 (4th Cir.

2009)(unpublished)(Evidence that tends to prove that the defendant has a deviant sexual

attraction towards children is not unfairly prejudicial.) Therefore, the probative value of the

evidence described above is not substantially outweighed by any unfair prejudice or confusion.

   II.      EVIDENCE OF DEFENDANT’S OTHER ACTS ARE ADMISSIBLE UNDER
            RULE 404(b) TO PROVE MOTIVE, OPPORTUNITY, INTENT,
            PREPARATION, PLAN, KNOWLEDGE, IDENTITY AND ABSENCE OF
            MISTAKE OR ACCIDENT

         Given that Rule 414 essentially “supersedes” Rule 404(b)’s treatment of other acts, a

Rule 404(b) analysis is probably unnecessary in this case with regards to the other child

pornography and child molestation involving Minor Victim 2, Minor Victim 4, and Minor Victim

6. See United States v. Stamper, 106 Fed.Appx. 833, 835 (4th Cir. 2004)(unpublished). However,

as Federal Rule of Evidence 404(b) allows the admission of evidence of crimes, wrongs, or other

acts to prove motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident, it offers a valid alternative basis for the admission of the other acts

evidence. Additionally, the government seeks to admit other acts of Defendant involving the

other minor males described above.

                                                 13


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 13 of 18
       The evidence described above that the government seeks to admit is admissible under

Rule 404(b). Evidence of prior acts is admissible under Rule 404(b) if (1) the evidence is

relevant to an issue and not offered to establish the general character of the defendant, (2) the

prior act is necessary in that it is probative of an essential claim or an element of the offense, (3)

the evidence is reliable, and (4) the probative value of the evidence is not substantially

outweighed by confusion or unfair prejudice. United States v. Queen, 132 F.3d 991, 997 (4th

Cir. 1997). “Rule 404(b) is viewed as an inclusive rule, admitting all evidence of other crimes or

acts except that which tends to prove only criminal disposition.” United States v. Siegel, 536

F.3d 306, 317 (4th Cir.2008).

       A. Evidence of Defendant’s Prior Acts is Relevant to Show Intent, Plan,
          Knowledge, Identity, Motive, and Absence of Mistake or Accident

       Under the first prong for Rule 404(b) evidence admissibility, the evidence must be

relevant to an issue such as an element of the offense. Queen, 132 F.3d at 997. Evidence is

relevant if it has any tendency to make a fact of consequence to an issue in the case more or less

probable than without the evidence. Id. at 994. The more similar the prior act is to the act

currently charged, the more relevant the evidence of the prior act will be. Id. at 997.

       Defendant’s conduct of production and possession of child pornography, production and

possession of erotic, nude and/or surreptitiously recorded images and videos of Minor Victim 1,

web history, and other interactions with minor males as describe above is relevant to the issues

of motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack

of accident. United States v. Whorley, 550 F.3d 326, 338 (4th Cir. 2008) (holding that evidence

of defendant’s prior conviction for receiving child pornography and terms of his probation was

properly admitted to prove the defendant’s knowledge and lack of accident or mistake in

downloading child pornography and sending or receiving obscene emails). Defendant is
                                                 14


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 14 of 18
currently charged with knowingly exploiting a minor for the purpose of producing a visual

depiction, and possessing child pornography. As described above, the evidence the government

seeks to introduce is very similar to the current charged acts. All the victims are young, minor

males. The contact involved masturbation, contact with the minors’ genitals, and often occurred

in Defendant’s home or on trips. Many of them occurred during the time period charged in the

Indictment or shortly before.

       Evidence of Defendant’s prior acts is relevant to show his intent and motive in filming

the victims. Evidence of the prior acts shows that the Defendant has a sexual interest in

children, and specifically, the genitals of minor males, which makes it more probable that he

intended to create the videos, and did knowingly possess and produce pornographic depictions

of the victims. United States v. Sebolt, 460 F.3d 910, 916-17 (7th Cir. 2006) (holding prior

instances of sexual misconduct with a child victim may establish defendant’s sexual interest in

children which is relevant motive in a prosecution for child exploitation). Such a person is

more likely to create and knowingly possess child pornography rather than to create or possess

it by accident. Thus, the evidence is sufficiently similar in nature to the charged offense.

       This evidence also negates mistake or accident. Counsel for Defendant has suggested to

the government that Defendant did not employ, use, persuade, induce, entice, or coerce the

minor victim to engage in sexually explicit conduct for the purpose of creating a visual

depiction. The government’s evidence is necessary to show Defendant intent and purpose in

making the visual depictions and that the visual depictions were not created by accident or

mistake.

       Therefore, evidence of Defendant’s prior acts is relevant to an issue other than the

Defendant’s character because it makes Defendant’s motive, opportunity, intent, preparation,


                                                15


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 15 of 18
plan, knowledge, identity, and absence of mistake or accident in creating and possessing child

pornography more probable.

       B. Evidence of Defendant’s Prior Act is Necessary Because it is Probative of An
          Element of the Crime

       Evidence is necessary where, considered in light of other evidence available to the

government, it is an essential part of the crime on trial or where it furnishes part of the context of

the crime. Queen, 132 F.3d at 998. The Government has the burden of proving that the

Defendant knowingly used a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction, and knowingly possessed the child pornography and that the

offense was not the result of mistake or accident. Thus, evidence of the Defendant’s prior acts is

probative of an essential element of the charged crime. See Whorley, 550 F.3d at 338

(upholding admission of prior conviction for receipt of child pornography and terms of

probation under Rule 404(b) in prosecution for knowing receipt of child pornography because it

showed lack of accident or mistake).

       C. The Evidence of Defendant’s Prior Act is Reliable

       If the evidence is “sufficient to allow the jury to ‘reasonably conclude that the act

occurred and that the defendant was the actor, then it is reliable’.” United States v. Van Metre,

150 F.3d 339, 350 (4th Cir. 1998)(citations omitted). Evidence is reliable for purposes of Rule

404(b) unless it is so outrageous that it could not be believed by a rational juror that was properly

instructed. United States v. Siegel, 536 F.3d 306, 319 (4th Cir. 2008). Here, as described above,

the evidence is reliable. The victims and computer forensic examiner will be subject to cross

examination. The interviews of the victims have been provided to defense counsel. The victims’

stories are similar and corroborate each other. All the images and videos and other forensic

evidence were located on Defendant’s iPhone. Thus, a jury could reasonably conclude that the
                                                 16


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 16 of 18
act occurred and that the evidence depicts either the victim and/or Defendant. Therefore,

evidence of defendant’s other acts is sufficiently reliable.

       D. The Probative Value of the Evidence is Not Substantially Outweighed by Any
          Confusion or Unfair Prejudice

       The probative value of the evidence of the prior act must not be substantially outweighed

by confusion or unfair prejudice in that it tends to make reason secondary to emotion in the fact-

finding process. Queen, 132 F.3d at 997. “Relevant evidence is inherently prejudicial; but it is

only unfair prejudice, substantially outweighing probative value, which permits exclusion of

relevant matter under Rule 403.” United States v. Naranjo, 710 F.2d 1465, 1469 (10th Cir.

1983). In the instant case, evidence of Defendant’s prior acts involving minor male victims is

highly probative to show that he knowingly committed the charged crimes, what his intent

was, and that it was not a mistake or accident. There is no suggestion that the evidence of

Defendant’s prior acts would invoke emotion in the place of reason or that it would tend to cause

confusion with respect to the currently charged offenses.

       In this case, the jury will be required to view images and videos of two minors

engaging in sexually explicit conduct, and will have to hear testimony about the visual

depictions for the government to prove its case, even without the other acts evidence. So, the

jury will have to see and hear evidence about the sexual exploitation of minors regardless.

Thus, in this context, the admission of the other acts evidence will not materially alter the level

of prejudice but will be of significant probative value as described above.

        Moreover, any possible confusion or prejudice can be eliminated by a limiting jury

instruction, if requested, explaining the purpose for admitting the evidence of the prior act. See

Queen, 132 F.3d at 997 (noting that additional protection against the pitfalls Rule 404(b) protects

against may be provided by a limiting jury instruction when requested explaining the purpose of
                                                 17


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 17 of 18
the evidence and advance notice of the intent to introduce such evidence). Thus, the probative

value of the evidence is not substantially outweighed by any confusion or unfair prejudice.

                                         CONCLUSION

       Proving Defendant’s propensities, state of mind, knowledge, intent, motive, lack of

mistake or accident, and identity in committing the crimes charged are critical to the quest for

truth in this case. Accordingly, the United States files notice in advance of trial of the general

nature of evidence the United States will offer of other acts, pursuant to Rule 414 and Rule

404(b) of the Federal Rules of Evidence. The government respectfully submits the Court

should, in the sound exercise of its discretion, admit this evidence, for which there is a

presumption of admissibility.



                          RESPECTFULLY SUBMITTED, this the 5th day of April, 2021.

                                                      WILLIAM T. STETZER
                                                      ACTING UNITED STATES ATTORNEY

                                                      s/ Stephanie L. Spaugh
                                                      Special Assistant United States Attorney
                                                      NC Bar Number: 47877
                                                      United States Attorney’s Office
                                                      227 West Trade Street, Suite 1650
                                                      Charlotte, North Carolina 28202
                                                      Telephone: (704) 344-6222
                                                      Stephanie.spaugh@usdoj.gov

                                                      s/ Cortney S. Randall
                                                      Assistant United States Attorney
                                                      NC Bar Number: 31510
                                                      Attorney for the United States
                                                      United States Attorney’s Office
                                                      227 West Trade Street, Suite 1650
                                                      Charlotte, North Carolina 28202
                                                      Telephone: 704.344.6222
                                                      Fax: 704.344.6629
                                                      cortney.randall@usdoj.gov
                                                 18


     Case 5:20-cr-00088-KDB-DSC Document 24 Filed 04/05/21 Page 18 of 18
